983 F.2d 1056w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gloria Anne KANE, Plaintiff-Appellee,v.P. K. HARGIS, Senior Trooper, Defendant-Appellant.Gloria Anne KANE, Plaintiff-Appellant,v.P. K. HARGIS, Senior Trooper, Defendant-Appellee.
Nos. 92-6212, 92-6223.
United States Court of Appeals,Fourth Circuit.
Argued:  October 27, 1992Decided:  January 14, 1993
NOTE: THE COURT HAS WITHDRAWN THIS OPINION